Citation Nr: 1447639	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  05-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 40 percent disabling. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability, to include of the heart, due to Department of Veterans Affairs prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to January 1947.

This matter comes before the Board on appeal from August 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2010, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In February 2012 and February 2014, the Board remanded the claims for compliance with the prior remand instructions.  That development having been completed, the case is again before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A copy of the transcript is of record.  He subsequently submitted another hearing request in an October 2011 letter; however, as he had already been provided a Board hearing in conjunction with these claims 13 months prior, another hearing was not provided.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


In multiple submissions throughout the pendency of this claim, the Veteran has raised the issue of his entitlement to attorney's fees in regard to his original service connection claim for bilateral hearing loss.  See Veteran's Application for Attorney's Fees, received on August 18, 2004 (requesting $115,650.00 in attorney's fees for 385.5 hours of time at $300.00 per hour); see also Letter from the Veteran, received on December 18, 2006 (requesting information regarding his claim for attorney's fees).  Additionally, the Veteran has asserted entitlement to interest on his retroactive benefit payment and damages related to the delayed payments.  See Letter from the Veteran, received on December 18, 2006 (detailing his assertions regarding interest and damages and requesting information from VA regarding these claims).  Finally, the Veteran has adduced a claim for unreimbursed medical expenses in conjunction with his hospitalization in September 2006.  See, e.g., Letter from the Veteran, received on July 29, 2008 (raising the issue of entitlement to reimbursement of "medical bills of over $41,000.00").  However, there is no indication that the Agency of Original Jurisdiction (AOJ) has responded to, or otherwise developed, these assertions.  Accordingly, the Board is referring these issues to the AOJ for clarification and further action, as appropriate.  38 C.F.R. § 19.9(b) (2014).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have additional disability, including of the heart, due to VA prescribed medication.

2.  The Veteran's bilateral hearing loss has been manifested by a puretone threshold of 88 dB in the right ear, at its highest, and 81 dB in the left ear, at its highest, with speech discrimination scores of 44 percent in the right ear, at its lowest, and 56 percent in the left ear, at its lowest.

CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A § 1151 for additional disability due to VA prescribed medication have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2014).

2.  The criteria for a 50 percent rating, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

As concerning his claim of entitlement to an increased rating for bilateral hearing loss, a June 2007 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in August 2007.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).


With regard to his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability, to include of the heart, due to VA prescribed medication, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim in March 2009.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Although the notice did not address the "downstream" issues of a disability rating or effective date, this error is harmless as compensation is not being awarded in this decision, and therefore no disability rating or effective date will be assigned.  Moreover, the Veteran has not alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records, VA treatment records, records of VA examinations, private treatment records identified by him, and lay statements and additional argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran has also been provided VA examinations and opinions in conjunction with his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA audiological examinations were performed in August 2007, July 2011, and July 2014 that include consideration of his medical history and set forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating that there has been a material change in the severity of his hearing loss since the last examination was performed in July 2014.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (April 7, 1995).  Additionally, the June 2011 VA examination and opinion obtained concerning his claim for compensation pursuant to 38 U.S.C.A. § 1151 for residual disability, to include of the heart, due to VA prescribed medication, is adequate as it is predicated on a review of the claims file, including his private treatment records and records of VA treatment, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008); Stefl, 21 Vet. App. at 123; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Sanders, 556 U.S. at 407; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board is satisfied that the RO/AMC substantially complied with the Board's November 2010, February 2012, and February 2014 remand directives with respect to the issues on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As noted, the Board remanded these claims in November 2010, February 2012, and February 2014.  The Board directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records from the Springfield and Northampton VA Treatment facilities; to obtain treatment record from private healthcare providers, as identified by the Veteran; to afford the Veteran a VA audiological examination to reassess the severity of his bilateral hearing loss; and to afford the Veteran a VA heart examination for an opinion regarding any additional disability incurred as a result of VA prescribed medication.  


In this regard, on remand, the RO/AMC requested the Veteran's VA treatment records from the identified VA treatment facilities and associated these records with the file.  The Board notes that the prior remands specifically requested records of audiometric testing performed in October 2004 and January 2007 during the course of his VA treatment.  The RO obtained treatment reports; however, no audiometric data, including underlying puretone threshold testing, was available.  A records technician for the VA Central Western Massachusetts Healthcare System provided a May 2014 negative reply.  Further, the RO requested that the Veteran provide information pertaining to private treatment rendered for his claimed residual heart disorder and his bilateral hearing loss, specifically from Pioneer Valley Cardiology and from Ronal K. de Venecia, M.D., of the Massachusetts Eye and Ear Infirmary.  In April 2014, the Veteran submitted several signed and dated VA Forms 21-4142 (Authorization for Release of Information); however, the forms were otherwise blank and thus did not contain sufficient information to allow the RO to obtain any records of private treatment on his behalf.  The RO requested further information from the Veteran regarding these records in an April 2014 letter.  The Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).

Also, as previously discussed and pursuant to the Board's remand instructions, the Veteran has been provided adequate VA examinations and opinions, including specifically VA audiological examinations in July 2011, and July 2014, and a VA opinion in June 2011 concerning his claimed residual heart disability due to VA prescribed medication.   See Stefl, 21 Vet. App. at 123.  

Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 


III. Compliance with Hearing Officer's Duties

At the September 2010 hearing, the Veteran and his spouse had an opportunity to provide testimony in support of his claims, including his assertions with regard to additional disability resulting from VA prescribed medications, as well as his and his wife's description of how his hearing loss affects his daily life.  This testimony was facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  Thus, given the development undertaken by VA, to include the Board remands and the provision of several VA examinations, and in light of the Veteran's testimony at the hearing as well as the VA and private treatment records in the file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

IV.  38 U.S.C.A. § 1151

The Veteran claims that he was administered medication by VA, specifically Terazosin, for treatment of his high blood pressure, which resulted in an episode of syncope in September 2006.  He maintains that he incurred additional heart disability as a result of this episode, as well as "emotional distress."  See July 2008 Claim.  He further asserts that VA failed to inform him of the potential side-effects of the medication, and that, had he known that syncope was a possibility, he would not have taken the Terazosin. 

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2013).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2014).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).


The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Turning to the evidence of record, VA treatment records reflect that the Veteran was first prescribed Terazosin in September 2005.  

September 2006 records from Lankenau Hospital show that the Veteran was seen after having an episode in which he dropped his head and was unconscious.  The episode lasted less than 5 minutes.  An EKG showed sinus bradycardia.  No further episodes of syncope were noted during his hospitalization.  A stress test performed during his hospitalization was "essentially negative."


Treatment reports from the Baystate Medical Center dated in September 2006 note that the Veteran had a syncopal event and pulseless episode at home after taking two new blood pressure medications.  Physician notes reflect that cardiac monitoring during his initial hospitalization documented "significant bradycardia as well as supraventricular tachycardia and some episodes of what was felt to be ventricular tachycardia with frequent PVCs."  The impression was syncope, possibly representing tachybrady syndrome.  

Records of a September 2006 Baystate Medical Center Cardiology Consultation revealed orthostatic intolerance with baseline hypertension.  The treating cardiologist, Dr. J.P. Marenco, reported that the Veteran was visiting a relative in Pennsylvania when he developed a syncopal episode.  He had no known underlying coronary disease or structural heart disease.  He has hypertension, benign prostate hypertrophy, kidney stones, and "possibly some early Alzheimer's."  Two hours before the episode, he took multiple antihypertensive drugs including felodipine, Proscar and Terazosin.  Dr. Marenco noted that he did exhibit "some sinus bradycardia" but that he "most likely had orthostatic syncope given multiple antihypertensive drugs a few hours prior to the event."  In attributing the Veteran's syncopal episode to the combination of blood pressure medications, Dr. Marenco recommended that the Veteran cease taking alpha blocking or vasodilatory agents other than felodipine, including the Terazosin, and noted that "there is little to suggest a more malignant etiology to his syncope," especially considering that, days following the incident, he exhibited "normal left ventricular function, negative workup for ischemia and a normal baseline EKG with only mild sinus bradycardia and the absence of any long pauses."

In an October 2006 letter, Dr. Marenco noted that, on follow-up examination, the Veteran "has done well in the interim, and went off the Terazosin with no recurrent syncope."  Moreover, a little over a month following his episode, "an extensive review of systems [was] unremarkable."  Dr. Marenco further noted that an EKG showed normal sinus rhythm at 68 beats per minute.  He continued his initial assessment of orthostatic syncope.  


October 2006 VA treatment records reflect that the Veteran reported having passed out in Philadelphia.  He reported that he was no longer taking Terazosin.  No further or residual complications were noted.  Subsequent VA treatment records note that the Veteran had a reaction to the combination of felodipine, Proscar and Terazosin

The Veteran's VA treating physician, Dr. Weiss, submitted an April 2007 letter stating that, in his opinion, the Veteran "probably passed out and was hospitalized because of the Terazosin that he had taken for the first time on [September 1, 2006]."

An additional June 2007 letter from the Veteran's private treating physician, Dr. Kudler, reflects that the Veteran experienced "first dose effect syncope" from Terazosin that "was prescribed appropriately for obstructive symptoms by his physician at the Springfield, MA VAMC."  

In June 2011, a medical opinion was obtained by a VA examiner.  The examiner reviewed the claims file and noted an accurate history.  The examiner noted that the Veteran was first prescribed Terazosin in 2005, but did not take his first dose until September 2006, at which time he experienced a syncopal episode.  The examiner stated that this was a potential side effect of the medication that was listed in the package insert sent to the Veteran with his prescription.  The Veteran reported having read the insert, but not remembering what it said. 

As to any residual disability as a result of the Terazosin, the examiner noted that the Veteran was cleared of any cardiac events on examination by his cardiologist following his syncopal episode.  The examiner therefore opined that the Veteran did not sustain any additional disability either directly or through aggravation of a preexisting condition as a result of the VA prescribed Terazosin prior to an episode of syncope on September 1, 2006.  Additionally, the examiner found that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.


Based on the foregoing, the Board finds that benefits under 38 U.S.C.A. § 1151 are not warranted in this case.  Initially, the Board reiterates that, for compensation under 38 U.S.C.A. § 1151, there is a requirement that there be additional disability as the result of VA medical treatment.  In this matter, there is no additional disability, either in the form of additional pathology or of increased symptoms affecting his heart.  The Veteran's treatment records, both at the time of his syncopal episode and in the many years since, reflect no further pathology attributable to the isolated episode of syncope in September 2006.  His treating cardiologist specifically noted that, on follow-up, "an extensive review of [the Veteran's] systems [was] unremarkable," and that an EKG showed normal sinus rhythm.  See October 2007 Letter from Dr. Marenco.  Moreover, the June 2011 VA examiner opined, based on a review of the pertinent evidence of record, a consideration of the Veteran's history, and an examination of the Veteran, that there was no additional disability following the September 2006 episode of syncope.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from its reasoning); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as to any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.).

The Veteran does have hypertension; however, the record clearly shows that this condition was present prior to him taking the Terazosin in September 2006.  In fact, this is the very condition for which the Terazosin was prescribed.  And his subsequent treatment records reflect that in the years following this isolated episode, his hypertension remained well controlled by medication.  See, e.g., October 2007 VA Neurology Consultation Report (noting that he has "well compensated hypertension"); January 2010 VA Physician Note (stating that his hypertension is "well controlled"); April 2011 VA Physician Note (reflecting an assessment of hypertension, "well controlled").


Therefore, under 38 C.F.R. § 3.361(b), he cannot be said to have any "additional disability."  As the overall weight of the evidence is against a finding that the Veteran incurred additional disability as a result of VA treatment, the Board finds that the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.

The Board acknowledges that the Veteran's isolated episode of syncope in September 2006 has been attributed by competent medical evidence to the VA prescribed Terazosin.  See April 2007 Letter from Dr. Weiss; June 2007 Letter from Dr. Kudler.  However, there is no indication that, in prescribing Terazosin, VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this regard, the Veteran's private physician specifically noted that Terazosin was "prescribed appropriately" for the Veteran's obstructive symptoms.  See June 2007 Letter from Dr. Kudler.  The Veteran testified in September 2010 that the literature included with the medication discussed syncope as a potential side effect of Terazosin.  Moreover, the June 2011 VA examiner opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  There is no medical opinion or evidence of record suggesting otherwise.  Further, the syncope was not an event not reasonably foreseeable.  Again, the Veteran testified that the literature included with the medication discussed syncope as a potential side effect.  Therefore, even if there was additional disability attributable to the VA-prescribed Terazosin, which, as discussed above, there is not, compensation under 38 U.S.C.A. § 1151 is still unwarranted.  

The Board has considered the Veteran's own statements made in support of his claim, including those made at his September 2010 Board hearing and in multiple submissions throughout the pendency of this claim.  The Board has additionally considered the statements and testimony of his spouse.  However, neither the Veteran nor his spouse has demonstrated any specialized knowledge or expertise to indicate a capability to render a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely the nature and etiology of any heart pathology attributable to Terazosin, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, as concerning the Veteran's assertion of "emotional distress" or "mental anguish" as a residual disability attributable to his episode of syncope, as noted above, he is not in receipt of compensation under the provisions of 38 U.S.C.A. § 1151 for additional heart disability as a result of the VA prescribed Terazosin.  Therefore, as matter of law, compensation cannot be granted for any claimed residual psychiatric disorder.  38 C.F.R. § 3.310; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Nor is there any indication that the Veteran has an additional disability in the form of a psychiatric disorder which has been linked to the episode of syncope.  And again, even if he did have an additional disability, there was no fault on the part of VA in furnishing the treatment; and the syncope was a reasonably foreseeable event.

Accordingly, as the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Increased Rating

The Veteran asserts that his hearing loss meets the criteria for a higher evaluation.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).  

Initially, the Board notes that the Veteran has asserted in submissions throughout the pendency of his claim that he is currently in receipt of a 50 percent rating for bilateral hearing loss.  However, in a June 2004 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, evaluated as 40 and 10 percent disabling, respectively, effective May 18, 1999.  Accordingly, while his bilateral ear pathology has a combined rating of 50 percent, see, e.g., August 2007 Rating Decision Codesheet, the Veteran's bilateral hearing loss, which is the subject of the increased rating claim currently on appeal, has been evaluated as 40 percent disabling since May 18, 1999.  He filed a claim for an increased rating for his service-connected bilateral hearing loss in May 2007.  See 38 C.F.R. §§ 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (reflecting that the increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit" of an effective date earlier than the date of claim).  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Throughout the appellate period, so since May 2006, the Veteran has undergone numerous audiometric and speech recognition tests, including VA audiometric tests performed in June 2006 (reflecting a puretone threshold average of 81+ dB on the right and 75 dB on the left, and speech recognition scores of 72 percent bilaterally);  August 2007 (with a puretone threshold average of 76 dB on the right and 74 dB on the left, and with speech recognition scores of 64 percent on the right and 80 percent on the left); January 2008 (with a puretone threshold average of 81+ dB on the right and 73 dB on the left, and with speech recognition scores of 48 percent on the right and 64 percent on the left); December 2008 (with a puretone threshold average of 80+ dB on the right and 71 dB on the left, and with speech recognition scores of 52 percent on the right and 56 percent on the left); June 2009 (with a puretone threshold average of 81 dB on the right and 76 dB on the left, and with speech recognition scores of 44 percent on the right and 60 percent on the left), March 2011 (with a puretone threshold average of 88 dB on the right and 81 dB on the left); July 2011 (with a puretone threshold average of 81+ dB on the right and 66 dB on the left, and with speech recognition scores of 48 percent on the right and 72 percent on the left); and July 2014 (with a puretone threshold average of 85 dB on the right and 79 dB on the left, and with speech recognition scores of 62 percent on the right and 74 percent on the left).  

VA audiometric data thus reflects that the Veteran's right ear puretone threshold average (of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz) has ranged from a low of 76 decibels in August 2007 to a high of 88 decibels in March 2011.  His right ear speech recognition scores (using the Maryland CNC word list) have ranged from a high of 72 percent in June 2006 to a low of 48 percent in July 2011.  His left ear puretone threshold average has ranged from a low of 66 decibels in July 2011 to a high of 81 decibels in March 2011.  His left ear speech recognition scores have ranged from a high of 80 percent in August 2007 to a low of 56 percent in December 2008.  

Although the Veteran has claimed that his hearing loss is progressively worsening, the Board notes that the results of his audiometric and speech recognition testing fluctuate during the appellate period such that a staged rating is inappropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Specifically, rather than attempting to reconcile these discrepancies or determine whether there have been actual fluctuations in the Veteran's hearing loss disability during the appellate period to warrant staging, the Board will resolve doubt in favor of the Veteran and assume that these are normal variances based on such factors as how the test was administered.

Additionally, assuming these disparate results reflect differences in how the testing was administered, the Board is unable at this stage to pinpoint which results more accurately capture the Veteran's actual hearing acuity.  Accordingly, affording the Veteran the benefit of the doubt, the Board will proceed with its analysis applying the results most favorable to the Veteran, namely the worst puretone threshold results and the worst speech recognition scores, to the entire appellate period.

Thus, for purposes of applying the data to Table VI in 38 C.F.R. § 4.85, the Board will use the puretone averages from the Veteran's March 2011 VA audiometric evaluation, 88 dB on the right and 81 dB on the left.  Additionally, his speech recognition testing results of 48 percent on the right (from the July 2011 VA examination report) and 56 percent on the left (from the December 2008 VA audiological evaluation) will be used.  Thus, for the right ear, the point where a puretone threshold average of 82 through 89 dB intersects with a speech recognition score in the range of 44 through 50 percent yields a numeric designation of IX.  See 38 C.F.R. § 4.85, Table VI.  For the left ear, the point where a puretone threshold average of 74 through 81 dB intersects with a speech recognition score in the range of 52 through 58 percent yields a numeric designation of VIII.  See id.  The point where IX and VIII intersect on Table VII results in a rating of 50 percent.  See id.; DC 6100.



VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2014), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Because puretone thresholds exceeding 55 degrees at each of the relevant frequencies are reflected in each of the VA audiometric tests referenced above (from June 2006, August 2007, January 2008, December 2008, June 2009, March 2011, July 2011, and July 2014), subsection 4.86a applies.  Applying the puretone threshold averages from the Veteran's March 2011 VA audiometric evaluation, 88 dB on the right and 81 dB on the left, VA examination report to Table VIa yields numeric designations of VIII for the right ear and VII for the left.  Because these numeric designations result in a lower rating of 40 percent when applied to Table VII, the Veteran's hearing will be rated as 50 percent using Table VI.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the Veteran's puretone thresholds do not reflect this type of pattern, subsection 4.86(b) does not apply. 

The Board notes that the Veteran submitted a March 2008 private audiological report from Dr. R.K. de Venecia, which reflects puretone threshold averages of 55 dB on the right and 60 dB on the left.  Additionally, an unspecified type of word recognition testing yielded results of 40 percent on the right and 44 percent on the left.  This report is, however, inadequate for rating purposes.  First, the report lists only the puretone averages and does not contain the underlying results at each frequency.  The Board cannot, therefore, determine if the averages were computed as required by VA regulation.  See 38 C.F.R. § 4.85(d) (defining "puretone threshold average").  Moreover, the report does not reflect that the Maryland CNC test was utilized, as required by VA regulations.  See 38 C.F.R. § 4.85(a).  Despite this, even if the Veteran were to be rated on the basis of this private audiological evaluation, he would not be entitled to a rating in excess of the 50 percent assigned herein.  Rather, when applied to table VI, the findings equate to a numeric designation of VIII in both ears, the intersection of which in table VII also results in a 50 percent rating.  See 38 C.F.R. § 4.85, DC 6100.

Thus, based on the foregoing, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 4.85, DC 6100

The Veteran has asserted in multiple submissions throughout the pendency of this claim, that his hearing loss is substantially more disabling than reflected by the audiometric testing performed in a controlled setting.  He maintains that his hearing loss affects his quality of life, including his ability to engage in conversation, hear in public or crowded spaces, watch television, and talk on the phone.

In this regard, the Board notes that the ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIa contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of environmental noise.  

VHA's help was invaluable as it had conducted clinical studies of Veterans with certain patterns of hearing loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a Veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).  

The schedular ratings assigned the Veteran's bilateral hearing loss pursuant to the rating criteria therefore contemplate all functional impairment that results from the hearing loss, including any compounded by background or environmental noise.  

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his bilateral hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, the 50 percent rating herein assigned is the most appropriate given the medical evidence of record.  See 38 C.F.R. § 4.85, DC 6100.

VI.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's bilateral hearing loss is manifested by signs, symptoms, or functional impairment not contemplated by the rating criteria or not adequately compensated by the assignment of a schedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's bilateral hearing loss - which is manifested by decreased hearing acuity - with the schedular criteria under 38 C.F.R. § 4.85, DC 6100, which is predicated upon impaired hearing, does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residual disability, to include of the heart, due to VA prescribed medication is denied.

Entitlement to a rating of 50 percent, but no higher, for bilateral hearing loss is granted, subject to the law governing payment of monetary benefits.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


